Exhibit 10.8

  

 

October 6, 2020

 

 

Voin Todorovic

 

 

Re:     Consent to Reduced 2020 Target Bonus Opportunity

 

Reference is made to that certain Employment, Confidentiality and Noncompete
Agreement that you entered into with Build-A-Bear Workshop, Inc. (the
“Company”), effective as of March 7, 2016, as amended (the “Agreement”). Section
3(b) of the Agreement provides in part:

 

Should Company meet or exceed the sales, profits and other objectives
established by the Compensation Committee for any fiscal year, Employee shall be
eligible to receive a bonus for such fiscal year in the amount as determined by
the Compensation Committee; provided however, the target bonus opportunity
established for Employee in any given fiscal year will be set by the
Compensation Committee at not less than fifty percent (50%) of Employee’s earned
annual base pay for such fiscal year.

 

In light of the uncertain and rapidly evolving situation related to the COVID-19
pandemic, the Compensation and Development Committee of the Board of Directors
of the Company has requested that you agree to a reduced target bonus
opportunity of 30% of your Eligible Quarterly Earnings (as defined in the Fiscal
2020 Performance Objectives For C-Level Employees) for each fiscal quarter of
2020. Consent to this adjustment is requested for fiscal 2020 only.

 

Please sign below to acknowledge and give your consent to this change to your
target bonus opportunity for 2020.

 

 

Sincerely,

 

BUILD-A-BEAR WORKSHOP, INC.

 

/s/ Eric Fencl

 

Eric Fencl

Chief Administrative Officer, General Counsel

and Secretary

 

 

As described in this letter, I consent to the change to my target bonus
opportunity for 2020.

 

 

/s/ Voin Todorovic                       

Voin Todorovic

 

Date:      October 6, 2020            

 

 